Detailed Action
The instant application having Application No. 16/808,163 has a total of 25 claims pending in the application; there are 4 independent claims and 21 dependent claims, all of which are ready for examination by the examiner. This Office action is in response to the claims filed 3/3/2020. Claims 1-25 are pending.

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant's drawings submitted 3/3/2020 are acceptable for examination purposes. 

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-4, 13-15, 19-21 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lazier (U.S. Patent No. 9,165,002), herein referred to as Lazier. 
Referring to claim 1, Lazier discloses as claimed, a method for optimizing performance of a data storage system, the method comprising: receiving an I/O request to write a payload of data (see col. 1, lines 60-63, where a request to store a data object is received); selecting one or more secondary storage units from a plurality of secondary storage units coupled to the data storage system, wherein the selection of the one or more secondary storage units is based on an assessment of one or more effects on the garbage collection activity of the plurality of secondary storage units predicted to result from storing the payload of data on the plurality of secondary storage units (see col. 2, lines 7-24, where a storage device is selected based on data deletion indication information of the data object, and the storage device is selected based on the deletion information matching approximately the deletion information of the storage device, such as a garbage collection process. Also see col. 7, lines 47-67, where a device specific deletion time or garbage collection time may be effected from storage of an object); and storing the payload of data on the one or more selected secondary storage units (see fig. 3, where the data is stored in the selected storage device).  
As to claim 2, Lazier also discloses the method of claim 1, further comprising dividing the received payload of data into two or more sub-payloads of data (see col. 9, lines 7-16, where a data object may be divided into a plurality of encoded data shards), and wherein: selecting the one or more secondary storage units from the plurality of secondary storage units comprises selecting, for each of the two or more sub-payloads of data, one or more secondary storage units from the plurality of see col. 9, lines 7-48 and fig. 4, where each encoded data shard is processed in turn and a storage device is selected for each data shard); the assessment of the one or more effects on the garbage collection activity of the plurality of secondary storage units predicted to result from storing the payload of data is based on an assessment of, for each of the two or more sub-payloads of data, one or more effects on the garbage collection activity of the plurality of secondary storage units predicted to result from storing the sub-payload of data on the plurality of secondary storage units (see col. 2, lines 7-24, where a storage device is selected based on data deletion indication information of the data object, and the storage device is selected based on the deletion information matching approximately the deletion information of the storage device, such as a garbage collection process. Also see col. 7, lines 47-67, where a device specific deletion time or garbage collection time may be effected from storage of an object. This process also would apply to storage of an encoded data shard); and35Attorney Docket No. 12852.0297-00000Alibaba Ref. A20383US storing the payload of data on the one or more selected secondary storage units comprises storing each sub-payload of data on the one or more selected secondary storage units that were selected for that sub-payload of data (see fig. 4, and col. 9, lines 49-51, where the encoded data shard is stored in the device selected for it).  
As to claim 3, Lazier also discloses the method of claim 1, further comprising, responsive to selecting more than one secondary storage unit from the plurality of secondary storage units, dividing the received payload of data into two or more sub-payloads of data (see col. 9, lines 7-36, where multiple storage devices may be selected, including data shards being stored across RAID or another standard), and wherein: the assessment of the one or more effects on the garbage collection activity of the plurality of secondary storage units predicted to result from storing the payload of data is based on an assessment of one or more characteristics of the payload of data or one or more characteristics of possible sub-payloads the payload of data could be divided into (see col. 2, lines 7-24, where a storage device is selected based on data deletion indication information of the data object, and the storage device is selected based on the deletion information matching approximately the deletion information of the storage device, such as a garbage collection process. Also see col. 7, lines 47-67, where a device specific deletion time or garbage collection time may be effected from storage of an object. This process also would apply to storage of an encoded data shard); and storing the payload of data on the one or more selected secondary storage units comprises storing each sub-payload of data on the one or more selected secondary storage units (see fig. 4, and col. 9, lines 49-51, where the encoded data shard is stored in the device selected for it).  
As to claim 4, Lazier also discloses the method of claim 3, wherein: each secondary storage unit of the one or more selected secondary storage units is selected for specific sub-payloads of data; and storing each sub-payload of data on the one or more selected secondary storage units comprises storing each sub-payload of data only on the one or more selected secondary storage units that were selected for that sub-payload of data (see col. 9, lines 7-36, where data may be divided and stored in a RAID format. RAID 0 for example would store each shard on a particular storage device, and only on that storage device).  
Referring to claim 13, Lazier discloses as claimed, a non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer system to cause the computer system to perform a method for optimizing performance of a data storage system, the method comprising: receiving an I/O request to write a payload of data (see col. 1, lines 60-63, where a request to store a data object is received); selecting one or more secondary storage units from a plurality of secondary storage units coupled to the data storage system, wherein the selection of the one or more secondary storage units is based on an assessment of one or more effects on the garbage collection activity of the plurality of secondary storage units predicted to result from storing the payload of data on the plurality of secondary storage units (see col. 2, lines 7-24, where a storage device is selected based on data deletion indication information of the data object, and the storage device is selected based on the deletion information matching approximately the deletion information of the storage device, such as a garbage collection process. Also see col. 7, lines 47-67, where a device specific deletion time or garbage collection time may be effected from storage of an object); and storing the payload of data on the one or more selected secondary storage units (see fig. 3, where the data is stored in the selected storage device).  
As to claim 14, Lazier also discloses the non-transitory computer readable medium of claim 13, wherein the set of instructions is executable by the at least one processor of the computer system to cause the computer system to further perform dividing the received payload of data into two or more sub- payloads of data (see col. 9, lines 7-16, where a data object may be divided into a plurality of encoded data shards), and wherein: selecting the one or more secondary storage units from the plurality of secondary storage units comprises selecting, for each of the two or more sub-payloads of data, one or more secondary storage units from the plurality of secondary storage units (see col. 9, lines 7-48 and fig. 4, where each encoded data shard is processed in turn and a storage device is selected for each data shard); the assessment of the one or more effects on the garbage collection activity of the plurality of secondary storage units predicted to result from storing the payload of data is based on an assessment of, for each of the two or more sub-payloads of data, one or more effects on the garbage collection activity of the plurality of secondary storage units predicted to result from storing the sub-payload of data on the plurality of secondary storage units (see col. 2, lines 7-24, where a storage device is selected based on data deletion indication information of the data object, and the storage device is selected based on the deletion information matching approximately the deletion information of the storage device, such as a garbage collection process. Also see col. 7, lines 47-67, where a device specific deletion time or garbage collection time may be effected from storage of an object. This process also would apply to storage of an encoded data shard); and39Attorney Docket No. 12852.0297-00000Alibaba Ref. A20383US storing the payload of data on the one or more selected secondary storage units comprises storing each sub-payload of data see fig. 4, and col. 9, lines 49-51, where the encoded data shard is stored in the device selected for it).  
As to claim 15, Lazier also discloses the non-transitory computer readable medium of claim 13, wherein the set of instructions is executable by the at least one processor of the computer system to cause the computer system to further perform, responsive to selecting more than one secondary storage unit from the plurality of secondary storage units, dividing the received payload of data into two or more sub-payloads of data (see col. 9, lines 7-36, where multiple storage devices may be selected, including data shards being stored across RAID or another standard), and wherein: the assessment of the one or more effects on the garbage collection activity of the plurality of secondary storage units predicted to result from storing the payload of data is based on an assessment of one or more characteristics of the payload of data or one or more characteristics of possible sub-payloads the payload of data could be divided into (see col. 2, lines 7-24, where a storage device is selected based on data deletion indication information of the data object, and the storage device is selected based on the deletion information matching approximately the deletion information of the storage device, such as a garbage collection process. Also see col. 7, lines 47-67, where a device specific deletion time or garbage collection time may be effected from storage of an object. This process also would apply to storage of an encoded data shard); and storing the payload of data on the one or more selected secondary storage units comprises storing each sub-payload of data on the one or more selected secondary storage units (see fig. 4, and col. 9, lines 49-51, where the encoded data shard is stored in the device selected for it).  
Referring to claim 19, Lazier discloses as claimed, a system for optimizing data storage, comprising: a memory storing a set of instructions (see col. 5, lines 12-30, where processors may run instructions stored on a computer readable medium); one or more processors configured to execute see col. 1, lines 60-63, where a request to store a data object is received); selecting one or more secondary storage units from a plurality of secondary storage units coupled to the data storage system, wherein the selection of the one or more secondary storage units is based on an assessment of one or more effects on the garbage collection activity of the plurality of secondary storage units predicted to result from storing the payload of data on the plurality of secondary storage units (see col. 2, lines 7-24, where a storage device is selected based on data deletion indication information of the data object, and the storage device is selected based on the deletion information matching approximately the deletion information of the storage device, such as a garbage collection process. Also see col. 7, lines 47-67, where a device specific deletion time or garbage collection time may be effected from storage of an object); and storing the payload of data on the one or more selected secondary storage units (see fig. 3, where the data is stored in the selected storage device).  
As to claim 20, Lazier also discloses the system of claim 19, wherein the one or more processors are configured to execute the set of instructions to cause the system to further perform dividing the received payload of data into two or more sub-payloads of data (see col. 9, lines 7-16, where a data object may be divided into a plurality of encoded data shards), and wherein: selecting the one or more secondary storage units from the plurality of secondary storage units comprises selecting, for each of the two or more sub-payloads of data, one or more secondary storage units from the plurality of secondary storage units (see col. 9, lines 7-48 and fig. 4, where each encoded data shard is processed in turn and a storage device is selected for each data shard); the assessment of the one or more effects on the garbage collection activity of the plurality of secondary storage units predicted to result from storing the payload of data is based on an assessment of, for each of the two or more sub-payloads of data, one or more effects on the garbage collection activity of the plurality of secondary storage units predicted to result from storing the sub-payload of data on the plurality of secondary storage units (see col. 2, lines 7-24, where a storage device is selected based on data deletion indication information of the data object, and the storage device is selected based on the deletion information matching approximately the deletion information of the storage device, such as a garbage collection process. Also see col. 7, lines 47-67, where a device specific deletion time or garbage collection time may be effected from storage of an object. This process also would apply to storage of an encoded data shard); and storing the payload of data on the one or more selected secondary storage units comprises storing each sub-payload of data on the one or more selected secondary storage units that were selected for that sub-payload of data (see fig. 4, and col. 9, lines 49-51, where the encoded data shard is stored in the device selected for it).  
As to claim 21, Lazier also discloses the system of claim 19, wherein the one or more processors are configured to execute the set of instructions to cause the system to further perform, responsive to selecting more than one secondary storage unit from the plurality of secondary storage units, dividing the received payload of data into two or more sub-payloads of data (see col. 9, lines 7-36, where multiple storage devices may be selected, including data shards being stored across RAID or another standard), and wherein: the assessment of the one or more effects on the garbage collection activity of the plurality of secondary storage units predicted to result from storing the payload of data is based on an assessment of one or more characteristics of the payload of data or one or more characteristics of possible sub-payloads the payload of data could be divided into (see col. 2, lines 7-24, where a storage device is selected based on data deletion indication information of the data object, and the storage device is selected based on the deletion information matching approximately the deletion information of the storage device, such as a garbage collection process. Also see col. 7, lines 47-67, where a device specific deletion time or garbage collection time may be effected from storage of an object. This process also would apply to storage of an encoded data shard); and storing the payload of data on the one or more selected secondary storage units comprises storing each sub-payload of data see fig. 4, and col. 9, lines 49-51, where the encoded data shard is stored in the device selected for it).  
25. 	Referring to claim 25, Lazier disclose as claimed, a method for optimizing performance of a data storage system, comprising: receiving an I/O request to read a payload of data, wherein the payload of data is stored on one or more secondary storage units of a plurality of secondary storage units coupled to the data storage system (see col. 1, lines 60-63 and col. 2, lines 6-23, where a request to store a data object is received and a specific storage device is selected. See col. 11, lines 17-35, where a read request may be received for that data); determining, for the one or more secondary storage units that are storing the payload of data, whether to halt any of the garbage collection activity of the one or more secondary storage units (see col. 11, lines 17-35, where the garbage collection activity may return an error message or wait while a read/write is performed on the section that has a scheduled garbage collection), wherein determining whether to halt any of the garbage collection activity of the one or more secondary storage units is based on an assessment of one or more effects on the retrieval of the payload of data predicted to result from the garbage collection activity of the plurality of secondary storage units (see col. 11, lines 17-35, where the garbage collection activity is halted when it is infeasible to render a storage device portion inaccessible, for example during a read/write, which is a predicted effect to result from the garbage collection); and44Attorney Docket No. 12852.0297-00000 Alibaba Ref. A20383USretrieving the payload of data from the one or more secondary storage units (see col. 11, lines 17-35, where a read/write is performed while the garbage collection process is either paused or halted).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-12, 16-18 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lazier in view of Ish et al. (U.S. Patent Application Publication No. 2013/0232290), herein referred to as Ish et al.
As to claim 5, Lazier discloses the claimed invention except for the method of claim 1, further comprising monitoring the garbage collection activity of the plurality of secondary storage units, and wherein:36Attorney Docket No. 12852.0297-00000 Alibaba Ref. A20383USselecting the one or more secondary storage units is based on the monitored garbage collection activity of the plurality of secondary storage units; and the assessment of the one or more effects on the garbage collection activity of the plurality of secondary storage units predicted to result from storing the payload of data is based on the monitored garbage collection activity of the plurality of secondary storage units.  
However, Ish et al. disclose monitoring the garbage collection activity of the plurality of secondary storage units (see para. 39, where (4) is disclosed of when a trim count exceeds a threshold, execution of the garbage collection may be considered), and wherein:36Attorney Docket No. 12852.0297-00000 Alibaba Ref. A20383USselecting the one or more secondary storage units is based on the monitored garbage collection activity of the plurality of secondary storage units (see para. 49-50, where the active region, where writes occur is not the inactive region, where garbage collection may take place. When applied to Lazier, this would mean selecting a storage unit based on monitored garbage collection activity); and the assessment of the one or more effects on the garbage collection activity of the plurality of secondary storage units predicted to result from storing the payload of data is based on the monitored garbage collection activity of the plurality of secondary storage units (see para. 39, where garbage collection may be based on monitoring trim counts, and see para. 49-50, where the active region where a write is occurring is not an inactive region where garbage collection is taking place).  
Lazier and Ish et al. are analogous art because they are from the same field of endeavor of deletion of data (see Lazier, abstract, and Ish, para. 2, regarding deletion of data in storage devices).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lazier to comprise monitoring the garbage collection activity of the plurality of secondary storage units, and wherein:36Attorney Docket No. 12852.0297-00000 Alibaba Ref. A20383USselecting the one or more secondary storage units is based on the monitored garbage collection activity of the plurality of secondary storage units; and the assessment of the one or more effects on the garbage collection activity of the plurality of secondary storage units predicted to result from storing the payload of data is based on the monitored garbage collection activity of the plurality of secondary storage units, as taught by Ish et al., in order to avoid writing to a region or storage device where garbage collection is taking place currently, which would cause a delay.
As to claim 6, Lazier and Ish et al. also disclose the method of claim 5, wherein monitoring the garbage collection activity of the plurality of secondary storage units is based on evaluations of: (1) current or historical I/O burdens of the plurality of secondary storage units; (2) current or historical I/O queue of the plurality of secondary storage units; (3) current or historical capacity utilization of the plurality of secondary storage units; (4) current or historical TRIM command issuance to the plurality of secondary storage units; or (5) current or historical I/O requests to overwrite data stored on the plurality see Ish et al., para. 39, where (4) is disclosed of when a trim count exceeds a threshold, execution of the garbage collection may be considered).  
As to claim 7, Lazier discloses the claimed invention except for the method of claim 1, wherein: the payload of data is composed of one or more logical blocks; and the assessment of the one or more effects on the garbage collection activity of the plurality of secondary storage units predicted to result from storing the payload of data comprises determining if any of the payload of data's logical blocks are currently stored on the plurality of secondary storage units.  
However, Ish et al. disclose the payload of data is composed of one or more logical blocks (see para. 36-37, where blocks may be addressed by logical block addresses); and the assessment of the one or more effects on the garbage collection activity of the plurality of secondary storage units predicted to result from storing the payload of data comprises determining if any of the payload of data's logical blocks are currently stored on the plurality of secondary storage units (see para. 29, where I/Os may be overwrites based on the LBA. Also see para. 68, where overwrites also trigger trim commands, which have an effect on garbage collection).  
Lazier and Ish et al. are analogous art because they are from the same field of endeavor of deletion of data (see Lazier, abstract, and Ish, para. 2, regarding deletion of data in storage devices).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lazier to comprise wherein the payload of data is composed of one or more logical blocks; and the assessment of the one or more effects on the garbage collection activity of the plurality of secondary storage units predicted to result from storing the payload of data comprises determining if any of the payload of data's logical blocks are currently stored on the plurality of secondary storage units, as taught by Ish et al., in order to have an easily addressable system used by the host. Using logical block addresses to reference data is well known and would be obvious to implement.
As to claim 8, Lazier and Ish et al. also disclose the method of claim 7, further comprising issuing a TRIM command to any secondary storage units of the plurality of secondary storage units currently storing the payload of data's logical blocks (see Ish et al., para. 68, where a trim command may take place after an overwrite).  
As to claim 9, Lazier and Ish et al. also disclose the method of claim 8, further comprising updating metadata recording which secondary storage units of the plurality of secondary storage units the payload of data's logical blocks are stored on (see Ish et al., para. 58, where logical to physical addresses are mapped and may be updated after a write or overwrite).  
As to claim 10, Lazier discloses the claimed invention except for the method of claim 1, wherein: the I/O request to write a payload of data involves overwriting a previous payload of data, wherein the previous payload of data is currently stored on the plurality of secondary storage units; and selecting one or more secondary storage units from the plurality of secondary storage units comprises selecting one or more secondary storage units that that the previous payload of data is not currently stored on.  
However, Ish et al. disclose wherein: the I/O request to write a payload of data involves overwriting a previous payload of data, wherein the previous payload of data is currently stored on the plurality of secondary storage units (see para. 29, where I/Os may be overwrites based on the LBA); and selecting one or more secondary storage units from the plurality of secondary storage units comprises selecting one or more secondary storage units that that the previous payload of data is not currently stored on (see para. 58-59, where an overwrite may take place on the next memory region, which when combined with Lazier would allow for overwriting onto a different secondary storage unit).
Lazier and Ish et al. are analogous art because they are from the same field of endeavor of deletion of data (see Lazier, abstract, and Ish, para. 2, regarding deletion of data in storage devices).

As to claim 11, Lazier and Ish et al. also disclose the method of claim 10, further comprising updating metadata recording which secondary storage units of the plurality of secondary storage units the payload of data is stored on (see Ish et al., para. 58, where logical to physical addresses are mapped and may be updated after a write or overwrite).  
As to claim 12, Lazier and Ish et al. also disclose the method of claim 10, further comprising issuing a TRIM command to the secondary storage units the previous payload of data is stored on (see Ish et al., para. 68, where a trim command may take place after an overwrite).  
As to claim 16, Lazier discloses the claimed invention except for the non-transitory computer readable medium of claim 13, wherein the set of instructions is executable by the at least one processor of the computer system to cause the computer system to further perform monitoring the garbage collection activity of the plurality of secondary storage units, and wherein: selecting the one or more secondary storage units is based on the monitored garbage collection activity of the plurality of secondary storage units; and40Attorney Docket No. 12852.0297-00000Alibaba Ref. A20383US the assessment of the one or more effects on the garbage collection activity of the plurality of secondary storage units predicted to result from storing the payload of data is based on the monitored garbage collection activity of the plurality of secondary storage units.  
see para. 39, where (4) is disclosed of when a trim count exceeds a threshold, execution of the garbage collection may be considered), and wherein:36Attorney Docket No. 12852.0297-00000 Alibaba Ref. A20383USselecting the one or more secondary storage units is based on the monitored garbage collection activity of the plurality of secondary storage units (see para. 49-50, where the active region, where writes occur is not the inactive region, where garbage collection may take place. When applied to Lazier, this would mean selecting a storage unit based on monitored garbage collection activity); and the assessment of the one or more effects on the garbage collection activity of the plurality of secondary storage units predicted to result from storing the payload of data is based on the monitored garbage collection activity of the plurality of secondary storage units (see para. 39, where garbage collection may be based on monitoring trim counts, and see para. 49-50, where the active region where a write is occurring is not an inactive region where garbage collection is taking place).  
Lazier and Ish et al. are analogous art because they are from the same field of endeavor of deletion of data (see Lazier, abstract, and Ish, para. 2, regarding deletion of data in storage devices).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lazier to comprise monitoring the garbage collection activity of the plurality of secondary storage units, and wherein:36Attorney Docket No. 12852.0297-00000 Alibaba Ref. A20383USselecting the one or more secondary storage units is based on the monitored garbage collection activity of the plurality of secondary storage units; and the assessment of the one or more effects on the garbage collection activity of the plurality of secondary storage units predicted to result from storing the payload of data is based on the monitored garbage collection activity of the plurality of secondary storage units, as taught by Ish et al., in order to avoid writing to a region or storage device where garbage collection is taking place currently, which would cause a delay.
As to claim 17, Lazier discloses the claimed invention except for the non-transitory computer readable medium of claim 13, wherein: the payload of data is composed of one or more logical blocks; and the assessment of the one or more effects on the garbage collection activity of the plurality of secondary storage units predicted to result from storing the payload of data comprises determining if any of the payload of data's logical blocks are currently stored on the plurality of secondary storage units.  
However, Ish et al. disclose the payload of data is composed of one or more logical blocks (see para. 36-37, where blocks may be addressed by logical block addresses); and the assessment of the one or more effects on the garbage collection activity of the plurality of secondary storage units predicted to result from storing the payload of data comprises determining if any of the payload of data's logical blocks are currently stored on the plurality of secondary storage units (see para. 29, where I/Os may be overwrites based on the LBA. Also see para. 68, where overwrites also trigger trim commands, which have an effect on garbage collection).  
Lazier and Ish et al. are analogous art because they are from the same field of endeavor of deletion of data (see Lazier, abstract, and Ish, para. 2, regarding deletion of data in storage devices).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lazier to comprise wherein the payload of data is composed of one or more logical blocks; and the assessment of the one or more effects on the garbage collection activity of the plurality of secondary storage units predicted to result from storing the payload of data comprises determining if any of the payload of data's logical blocks are currently stored on the plurality of secondary storage units, as taught by Ish et al., in order to have an easily addressable system used by the host. Using logical block addresses to reference data is well known and would be obvious to implement.
As to claim 18, Lazier discloses the claimed invention except for the non-transitory computer readable medium of claim 13, wherein: the I/O request to write a payload of data involves overwriting a previous payload of data, wherein the previous payload of data is currently stored on the plurality of secondary storage units; and selecting one or more secondary storage units from the plurality of secondary storage units comprises selecting one or more secondary storage units that that the previous payload of data is not currently stored on.  
However, Ish et al. disclose wherein: the I/O request to write a payload of data involves overwriting a previous payload of data, wherein the previous payload of data is currently stored on the plurality of secondary storage units (see para. 29, where I/Os may be overwrites based on the LBA); and selecting one or more secondary storage units from the plurality of secondary storage units comprises selecting one or more secondary storage units that that the previous payload of data is not currently stored on (see para. 58-59, where an overwrite may take place on the next memory region, which when combined with Lazier would allow for overwriting onto a different secondary storage unit).
Lazier and Ish et al. are analogous art because they are from the same field of endeavor of deletion of data (see Lazier, abstract, and Ish, para. 2, regarding deletion of data in storage devices).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lazier to comprise wherein: the I/O request to write a payload of data involves overwriting a previous payload of data, wherein the previous payload of data is currently stored on the plurality of secondary storage units; and selecting one or more secondary storage units from the plurality of secondary storage units comprises selecting one or more secondary storage units that that the previous payload of data is not currently stored on, as taught by Ish et al., in order to avoid having to erase an entire block to overwrite in the same place. Overwriting data in a different storage unit when using flash memory is well known and would be obvious to implement in Lazier.
As to claim 22, Lazier discloses the claimed invention except for the system of claim 19, wherein the one or more processors are configured to execute the set of instructions to cause the system to further perform monitoring the garbage collection activity of the plurality of secondary storage units, and wherein: selecting the one or more secondary storage units is based on the monitored garbage collection activity of the plurality of secondary storage units; and the assessment of the one or more effects on the garbage collection activity of the plurality of secondary storage units predicted to result from storing the payload of data is based on the monitored garbage collection activity of the plurality of secondary storage units.  
However, Ish et al. disclose monitoring the garbage collection activity of the plurality of secondary storage units (see para. 39, where (4) is disclosed of when a trim count exceeds a threshold, execution of the garbage collection may be considered), and wherein:36Attorney Docket No. 12852.0297-00000 Alibaba Ref. A20383USselecting the one or more secondary storage units is based on the monitored garbage collection activity of the plurality of secondary storage units (see para. 49-50, where the active region, where writes occur is not the inactive region, where garbage collection may take place. When applied to Lazier, this would mean selecting a storage unit based on monitored garbage collection activity); and the assessment of the one or more effects on the garbage collection activity of the plurality of secondary storage units predicted to result from storing the payload of data is based on the monitored garbage collection activity of the plurality of secondary storage units (see para. 39, where garbage collection may be based on monitoring trim counts, and see para. 49-50, where the active region where a write is occurring is not an inactive region where garbage collection is taking place).  
Lazier and Ish et al. are analogous art because they are from the same field of endeavor of deletion of data (see Lazier, abstract, and Ish, para. 2, regarding deletion of data in storage devices).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lazier to comprise monitoring the garbage collection activity of the 
As to claim 23, Lazier discloses the claimed invention except for the system of claim 19, wherein: the payload of data is composed of one or more logical blocks; and43Attorney Docket No. 12852.0297-00000Alibaba Ref. A20383US the assessment of the one or more effects on the garbage collection activity of the plurality of secondary storage units predicted to result from storing the payload of data comprises determining if any of the payload of data's logical blocks are currently stored on the plurality of secondary storage units.  
However, Ish et al. disclose the payload of data is composed of one or more logical blocks (see para. 36-37, where blocks may be addressed by logical block addresses); and the assessment of the one or more effects on the garbage collection activity of the plurality of secondary storage units predicted to result from storing the payload of data comprises determining if any of the payload of data's logical blocks are currently stored on the plurality of secondary storage units (see para. 29, where I/Os may be overwrites based on the LBA. Also see para. 68, where overwrites also trigger trim commands, which have an effect on garbage collection).  
Lazier and Ish et al. are analogous art because they are from the same field of endeavor of deletion of data (see Lazier, abstract, and Ish, para. 2, regarding deletion of data in storage devices).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lazier to comprise wherein the payload of data is composed of one or more logical blocks; and the assessment of the one or more effects on the garbage collection activity of 
As to claim 24, Lazier discloses the claimed invention except for the system of claim 19, wherein: the I/O request to write a payload of data involves overwriting a previous payload of data, wherein the previous payload of data is currently stored on the plurality of secondary storage units; and selecting one or more secondary storage units from the plurality of secondary storage units comprises selecting one or more secondary storage units that that the previous payload of data is not currently stored on.  
However, Ish et al. disclose wherein: the I/O request to write a payload of data involves overwriting a previous payload of data, wherein the previous payload of data is currently stored on the plurality of secondary storage units (see para. 29, where I/Os may be overwrites based on the LBA); and selecting one or more secondary storage units from the plurality of secondary storage units comprises selecting one or more secondary storage units that that the previous payload of data is not currently stored on (see para. 58-59, where an overwrite may take place on the next memory region, which when combined with Lazier would allow for overwriting onto a different secondary storage unit).
Lazier and Ish et al. are analogous art because they are from the same field of endeavor of deletion of data (see Lazier, abstract, and Ish, para. 2, regarding deletion of data in storage devices).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lazier to comprise wherein: the I/O request to write a payload of data involves overwriting a previous payload of data, wherein the previous payload of data is currently stored on the plurality of secondary storage units; and selecting one or more secondary storage units from the 

CLOSING COMMENTS
	Conclusion
     a.   STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i):
	 a(1)  CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-25 have received a first action on the merits and are the subject of a first action non-final.
 b.   DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN OTTO whose telephone number is (571)270-1626. The examiner can normally be reached M, TH 8:30AM-5:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.O/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132